Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Landy (US Patent No. D329,367). 
Regarding claim 1, Landy discloses a hand tool embossed structure formed on a hand tool handle (figures 1-3), comprising: a plurality of anti-slip units (considered to be rectangular protrusions on handle, figures 1-3) embossed relative to an outer surface of the hand tool handle, wherein each of the plurality of anti-slip units defines a first distance along a first direction and a second distance along a second direction orthogonal to the first direction (identified in first annotated figure 1 below), and wherein the second distance is less than the first distance to produce a directional anti-slip characteristic (width of rectangular protrusion is considered to be less than length, as seen in first annotated figure 1 below).

    PNG
    media_image1.png
    170
    178
    media_image1.png
    Greyscale

First Annotated Figure 1 (Landy).
Regarding claim 2, Landy discloses the hand tool embossed structure as claimed in claim 1, wherein the first direction is the length direction of the hand tool handle, and wherein the second direction is the width direction of the hand tool handle (figures 1-3).
Regarding claim 4, Landy discloses the hand tool embossed structure as claimed in claim 2, wherein an outer surface of each anti-slip unit is provided with two end portions located at opposite ends of each anti-slip unit, and a middle column portion (all portions designated in second annotated figure 1 below) located between the two end portions along the first direction (according to The Free Dictionary, “along” is defined as on a line or course parallel and close to, continuously beside; therefore, the middle column portion can be considered to be on a line parallel to the first direction).

    PNG
    media_image2.png
    159
    315
    media_image2.png
    Greyscale

Second Annotated Figure 1 (Landy). 


Claims 1, 3, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lamkin (US Patent No. D788,865).
Regarding claim 1, Lamkin discloses a hand tool embossed structure formed on a hand tool handle (figures 1-2), comprising: a plurality of anti-slip units embossed relative to an outer surface of the hand tool handle (figure 8), wherein each of the plurality of anti-slip units defines a first distance along a first direction and a second distance along a second direction orthogonal to the first direction (both first and second distances are identified in first annotated figure 8 below), and wherein the second distance is less than the first distance to produce a directional anti-slip characteristic (second distance is considered to be significantly less than first distance as designated by the lengths of both double-headed arrows in first annotated figure 8 below).

    PNG
    media_image3.png
    120
    254
    media_image3.png
    Greyscale

First Annotated Figure 8 (Lamkin). 

	Regarding claim 9, Lamkin discloses the hand tool embossed structure as claimed in claim 3, wherein an outer surface of each anti-slip unit is provided with two end portions located at opposite ends of each anti-slip unit, and a middle column portion located between the two end portions along the first direction (all components are designated in second annotated figure 8 below).

    PNG
    media_image4.png
    375
    361
    media_image4.png
    Greyscale

Second Annotated Figure 8 (Lamkin). 
Regarding claim 12, Lamkin discloses the hand tool embossed structure as claimed in claim 9, wherein the plurality of anti-slip units are divided into at least one first group and at least one second group arranged along the first direction (both groups identified in third annotated figure 8 below), wherein the at least one first group and the at least one second group are parallel to each other and each include at least two anti-slip units (each group includes more than two anti-slip units, as seen in figure 8), and 

    PNG
    media_image5.png
    120
    309
    media_image5.png
    Greyscale
\
Third Annotated Figure 8 (Lamkin). 

Regarding claim 13, Lamkin discloses the hand tool embossed structure as claimed in claim 12, wherein the at least two anti-slip units of the at least one first group and the at least two anti-slip units of the at least one second group are arranged equidistantly from each other (considered to be equal distances from each other with no variability in pattern, figure 8).

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hu (US 2008/0047400). 
Regarding claim 14, Hu discloses a hand tool (figure 1) comprising: a hand tool handle (item 10, figure 1) having at least one holding surface (item 101, figure 1), and wherein a driving head (item 11) is arranged at a terminal portion of the hand tool handle (figure 1); and a plurality of anti-slip units (each rectangular section designated in first annotated figure 1 is considered to be an anti-slip unit, also considered to be item 131 in paragraphs 0030-0031, figure 1) embossed relative to the at least one holding surface of the hand tool handle, wherein each of the plurality of anti-slip units defines a first distance along a first direction and a second distance along a second direction orthogonal to the first direction 

    PNG
    media_image6.png
    169
    344
    media_image6.png
    Greyscale

First Annotated Figure 1 (Hu). 

Regarding claim 15, Hu discloses the hand tool as claimed in claim 14, further comprising: a marking zone(item 14) formed on the at least one holding surface and surrounded by a plurality of anti-slip units (figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Landy (US Patent No. D329,367) in view of Weihrauch (US 2005/0244582). 
Regarding claim 5, Landy discloses the hand tool embossed structure as claimed in claim 4, but fails to discloses wherein each of the two end portions is quarter spherical in shape, and wherein the middle column portion is semi-cylindrical in shape.

Regarding claim 6, Landy discloses the hand tool embossed structure as claimed in claim 4, but fails to disclose wherein the middle column portion is polygonal column in shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle column portion of the anti-slip units to be a polygonal column in shape since it has been held that unless a new and unexpected result is produced, a change of shape of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-IV-B). Weihrauch teaches a plurality of anti-slip units (item 16’, figure 8) wherein a middle column portion is polygonal column in shape (star-shaped structure of item 16’ includes at least three straight sides and angles, which meets the polygonal shape requirement, figure 8) for a possible configuration of a grip-promoting and/or slip-resistance coating (paragraph 0067) to prevent slippage (paragraph 0002). Therefore, absent any new or unexpected results, it would have been obvious to change the shape of the anti-slip units, in view of the teachings of Weihrauch, since such a modification would yield the same . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Landy (US Patent No. D329,367) in view of Hu (US 2008/0047400). 
Regarding claim 7, Landy discloses the hand tool embossed structure as claimed in claim 4, wherein the plurality of anti-slip units are divided into at least one first group and at least one second group arranged along the first direction, wherein the at least one first group and the at least one second group are parallel to each other and each include at least two anti-slip units, but fails to teach wherein the at least two anti-slip units of the at least one first group and the at least two anti-slip units of the at least one second group are arranged alternately along the second direction. 
However, Hu teaches wherein the at least two anti-slip units (item 131, figure 1) of the at least one first group and the at least two anti-slip units of the at least one second group (both groups are designated in second annotated figure 1 below) are arranged alternately along the second direction (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second group as disclosed in Landy to be arranged alternately on the tool handle, as taught by Hu, to provide desired anti-slipping effect in desired directions (Hu, paragraph 0030). 

    PNG
    media_image7.png
    198
    508
    media_image7.png
    Greyscale

Second Annotated Figure 1 (Hu). 
Regarding claim 8, the combination of Landy and Hu teaches the hand tool embossed structure as claimed in claim 7, wherein the at least two anti-slip units of the at least one first group and the at least two anti-slip units of the at least one second group are arranged equidistantly from each other (Hu, items 131 are considered to be at equal distances along tool handle since there is no abnormality in anti-slip unit pattern, figures 1-2). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin (US Patent No. D788,865) in view of Weihrauch (US 2005/0244582). 
Regarding claim 10, Lamkin discloses the hand tool embossed structure as claimed in claim 9, but fails to disclose wherein each of the two end portions is quarter spherical in shape, and wherein the middle column portion is semi-cylindrical in shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of anti-slip units with each of the two end portions into a quarter spherical shape and the middle column portion into a semi-cylindrical shape since it has been held that unless a new and unexpected result is produced, a change of shape of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-IV-B). As set forth above, Weihrauch teaches a plurality of anti-slip units (item 10, figures 3-5) wherein each of the two end portions is quarter spherical in shape (item 10 includes item 13, figure 3), and wherein the middle column portion is semi cylindrical in shape (figures 3-5) for the purpose of preventing slippage (Weihrauch, paragraph 0002) and allowing for additional coating layers to be added, as seen in figures 4 and 5.  Therefore, absent any new or unexpected results, it would have been obvious to change the shape of the anti-slip units, in view of the teachings of Weihrauch, since such a modification would yield the same results of adding surface effect (paragraph 0026), and in view of Weihrauch, there are reasonable expectations of success. Please note that in the instant application, page 5, lines 15-17, the application has not disclosed any criticality for the claimed limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle column portion of the anti-slip units to be a polygonal column in shape since it has been held that unless a new and unexpected result is produced, a change of shape of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04-IV-B). As set forth above, Weihrauch teaches a plurality of anti-slip units (item 16’, figure 8) wherein a middle column portion is polygonal column in shape (star-shaped structure of item 16’ includes at least three straight sides and angles, which meets the polygonal shape requirement, figure 8) for a possible configuration of a grip-promoting and/or slip-resistance coating (paragraph 0067) to prevent slippage (paragraph 0002). Therefore, absent any new or unexpected results, it would have been obvious to change the shape of the anti-slip units, in view of the teachings of Weihrauch, since such a modification would yield the same results of adding surface effect (paragraph 0026), and in view of Weihrauch, there are reasonable expectations of success. Please note that in the instant application, page 5, lines 15-17, the application has not disclosed any criticality for the claimed limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723